DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/652,299 filed on 03/30/2020.
Claims 2-4, and 6-9 has been amended and is hereby entered.
Claims 1-9 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 30, 2020 and October 26, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "2" have been used to designate the same component in FIG. 2A and FIG. 3A.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "M" and "5" have been used to designate the same component in FIG. 2A.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“51”, referring to “Communication device”, 
“511”, referring to “antenna”, 
“52”, referring to “Input device”, 
“133”, referring to “Map information”, 
“134”, referring to “Parking lot information”, 
“135”, referring to “Object information”, 
“200”, referring to “Onboard device”, 
“122”, 
“MP”, 
“PO”, 
“PR2”, 
“PQ2”, 
“PR1”, 
“PQ1”, 
“PR0”, 
“POV”, 
“PR”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Reference number “CL”, referring to “Clearances”.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The spec is replete with acronyms such as “EPS”, “ECM”, and “ROM” among others, which should be further defined.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5).

Regarding Claim 1:
Volker teaches:
A parking control method for causing a control device of a vehicle to execute a first control instruction for moving the vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the parking control method comprising:, (“a method for executing a parking process of a vehicle” (Volker: Description – 2nd paragraph))
in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled,, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued. Therefore, if the trailing vehicle is too close to the vehicle to be parked or approaches at too high a speed, the parking process is interrupted, especially because of the short distance of the trailing vehicle, which indicates an obstacle inside the parking trajectory.” (Volker: Description – 24th paragraph))
calculating a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle in order to avoid a collision with the object.)
Volker does not teach but Koichiro teaches:
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and causing the control device to execute a second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Regarding Claim 2:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 1. Volker further teaches:
The parking control method according to claim 1, further comprising: when the execution of the first control instruction for the vehicle is suspended or canceled, (“upon which the parking method automatically stops” (Volker: Description – 24th paragraph))
[…] at a position at which at least part of the vehicle belongs to the target parking space, […], (“when the vehicle starts running along the parking path.” (Volker: Description – 12th paragraph))
Volker does not teach but Koichiro teaches:
[…] causing the control device to execute the second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Regarding Claim 9:
Volker teaches:
A parking control apparatus comprising a control device configured to execute a first control instruction for moving a vehicle along a first route to a target parking space,, (“The present invention relates to a method for executing a parking process of a vehicle and an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
the control device operating to;, (“an apparatus for controlling a parking process of a vehicle.” (Volker: Description – 2nd paragraph))
in a case in which a distance between the vehicle and an object detected around the vehicle is less than a predetermined value when execution of the first control instruction is suspended or canceled, (“In another embodiment, depending on the type of parking method, a minimum distance threshold or a maximum speed threshold is provided, upon which the parking method automatically stops or a warning signal is issued. Therefore, if the trailing vehicle is too close to the vehicle to be parked or approaches at too high a speed, the parking process is interrupted, especially because of the short distance of the trailing vehicle, which indicates an obstacle inside the parking trajectory.” (Volker: Description – 24th paragraph))
on a basis of a detection result of a sensor of the vehicle,, (“the parking space is sensed using one or more side sensors.” (Volker: Description – 11th paragraph))
calculate a second route for the vehicle to leave with a predetermined distance or more from the object detected around the vehicle, (“According to the present invention, as the objects located in the rear area of the vehicle appear more relevant, the size of the parking trajectory is reduced, so that the parking process is adapted to the potentially related objects in the rear area of the vehicle. The relevance of a vehicle or other object located in the rear region is determined by distance or approach speed, ie the rate of change of distance, or a combination thereof. Thus, the closer a vehicle is to a vehicle to park, the more limited or reduced the parking trajectory, thus preventing extensive parking movement of the vehicle to be parked, so that other vehicles only make a few maneuvers to pass through the vehicle to park.” (Volker: Description – 10th paragraph) Examiner Note: The examiner is interpreting the reduction of the trajectory and adaptation of the parking process due to a detected object to be a calculation of a second route of the vehicle in order to avoid a collision with the object.)
Volker does not teach but Koichiro teaches:
on a basis of an operation command acquired from an operator,, (“an off-vehicle actuation device configured to cause a vehicle to move actuated by an operator from outside the vehicle” (Koichiro: Description – Abstract))
and execute a second control instruction for moving the vehicle along the second route., (“the controller sends a control instruction to a steering ECU 14, a drive ECU 15 and a brake ECU 16 to move the driver's own vehicle along the guide route to the target parking area by causing the vehicle to move” (Koichiro: Description – 61st paragraph, FIG. 1). Koichiro further mentions the possibility of an exit route in accordance with the guide route and states “the exit destination calculation unit may further determine the exit destination of the driver's own vehicle from the parking area in accordance with the guide route.” (Koichiro: Description – 58th paragraph) Examiner Note: The examiner is interpreting the determination of the exit destination to be the second route in this case in accordance with the guide route.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Volker (KR 20120035122 A) in view of Koichiro (DE 112014003229 T5) in further view of Sven (DE 102010056064 A1).

Regarding Claim 3:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 1. Volker does not teach but Sven teaches:
The parking control method according to claim 1, wherein the second route is a route to an evacuation space that is set at a position left with a predetermined distance or more from the object., (“The walls of the garage are recorded and the target position is determined depending on a predetermined minimum distance from these walls. Obstacles or objects are detected within the garage and the target position is determined taking these objects into account in such a way that a predetermined minimum distance from these objects is maintained.” (Sven: Description – 18th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the target position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 4:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 3. Volker does not teach but Koichiro teaches:
The parking control method according to claim 3, further comprising: detecting the object including a structure of the target parking space,, (“The peripheral monitoring controller is a controller for detecting an object in the periphery of the driver's own vehicle and determining whether or not the object is an obstacle of the driver's own vehicle. The driver assistance ECU 11 is provided with an object detector for detecting an object in the periphery of the driver's own vehicle and an obstacle detection unit which determines whether the detected object is an obstacle of the driver's own vehicle. The object can be a moving object, or it can be a static object. The moving object is an object in motion, such as a vehicle and a bicycle when traveling, a pedestrian, and the like. Further, the static object is an object without motion such as a stationary vehicle, a building such as a power pole, a wall, and the like.” (Koichiro: Description - 45th paragraph, FIG. 1))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
[…] wherein the position at which the evacuation space is set is a position at which a clearance having a predetermined width or more is formed between the structure and an opening part of the vehicle moved to the evacuation space., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the evacuation space to be the target position in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 5:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Koichiro teaches:
The parking control method according to claim 4, comprising: detecting a position of the operator;, (“it is preferable that the vehicle control system further includes a vehicle displacement motion detector configured to detect the movement of the operator” (Koichiro: Description - 10th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Koichiro in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Koichiro’s off-vehicle actuation device in order to efficiently create a parking regulator method and apparatus able to avoid the deterioration of the durability of the parking brakes as “the praking force of the parking brake keeps the vehicle from moving away while the parking brake remains in operation” (Koichiro: Description – 4th paragraph). Consequently, “the parking brake is reduced because the brake grinds.” (Koichiro: Description – 4th paragraph) Therefore, in order to address this problem, the external parking control system is able to “warn the operator who operates the vehicle from outside the vehicle” (Koichiro: Description – 4th paragraph) about any possible risks the vehicle might be encountering.
Volker in view of Koichiro does not teach but Sven teaches:
[…] and forming the clearance having a predetermined distance or more between the structure and the opening part closest to the position of the operator among a plurality of the opening parts., (“A position can be determined as the target position at which a lateral distance between the vehicle and objects or obstacles is greater than a predetermined minimum distance. In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle. The target position can correspond to the starting position of the method according to the invention for parking the vehicle in the garage. In other words, the vehicle automatically drives to the starting position at which it was before the automatic parking in the garage. The target position is determined in such a way that it is located directly next to a position of a mobile device with which the vehicle is steered from the starting position to the target position when it is traveling on the route. With this option, the vehicle automatically drives next to the operator (usually next to the driver) who, with the help of the mobile device, controls the vehicle during its maneuvering out of parking spaces.” (Sven: Description – 24th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker in view of Koichiro with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 6:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the opening part is a side opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting the far left/right positions to be side openings of the vehicle.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 7:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the opening part is a rear opening part of the vehicle., (“In other words, the target position is determined in such a way that there is sufficient space so that the driver and / or other passengers can sufficiently open the doors and get into the vehicle.” (Sven: Description – 24th paragraph) Examiner Note: The examiner is interpreting one of the opening parts to be a rear opening part based on the fact that many cars such as hatchbacks have doors that may be considered a rear part in this particular case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.
Regarding Claim 8:
Volker in view of Koichiro as shown in the rejection above, discloses the limitations of claim 4. Volker does not teach but Sven teaches:
The parking control method according to claim 4, wherein the clearance is formed between an entrance of the target parking space and the opening part., (“The device is designed in such a way that a direction in which the garage is located starting from the starting position can be specified in order to detect the target position in this direction. The control is designed in such a way that that, with the aid of the detection device, it detects the garage on the basis of a predetermined typical structure of a garage entrance to the garage in order to determine the target position as a function thereof.” (Sven: Description – 29th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Volker with these above aforementioned teachings from Sven in order to create a safe and efficient parking control method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Volker’s parking control method with Sven’s method for automatically moving a vehicle from an initial position to a target position during parking in a garage in order to avoid driving “past the parking space at least once before parking in order to detect the target position within the parking space.” (Sven: Description – 6th paragraph) Doing so, would reduce the amount of time it takes for parking, therefore creating an efficient, user-friendly, and safe parking method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667